DETAILED ACTION
Acknowledgements
In the reply filed June 30, 2022, the applicant amended claims 8, 14, and 16. 
The applicant added claim 21. 
The applicant cancelled claims 1-7.
Currently claims 8-21 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Netecke (U.S. Pub. No 2019/0309583).
Regarding Claim 8, Chong discloses a hydraulic fracturing system comprising: 
A hydration system (Figure 1); 
18A blender system (108), the blender system (108) configured to receive a fluid flow from the hydration system (Figure 1); and 
A well servicing pump (400), the well servicing pump (400) including: 
A first permanent magnet motor (first 408), the first permanent magnet motor (first 408) including a first rotor (first 258); 
A second permanent magnet motor (second 408), the second permanent magnet motor (second 408) including a second rotor (second 258); 
A crankshaft (406); 
A fluid section, the fluid section including an inlet (224), a pressurization chamber (218), and an outlet (234), the inlet (224) and outlet (234) fluidly coupled to the pressurization chamber (218); and 
A plunger (222), the plunger (222) mechanically coupled to the crankshaft (406), the plunger (222) at least partially positioned within the pressurization chamber (218); 
Wherein the inlet (224) of the fluid section of the well servicing pump (400) is configured to receive fracturing fluid from the blender system (108); and wherein the outlet (234) of the fluid section is fluidly coupled to a well.
Chong does not disclose a first gearbox, the first gearbox operatively coupled between the first rotor (first 258) of the first permanent magnet motor (first 408) and the crankshaft (406) at a first end of the crankshaft (406); or
A second gearbox, the second gearbox operatively coupled between the second rotor (second 258) of the second permanent magnet motor (second 408) and the crankshaft (406) at a second end of the crankshaft (406), as the omission of a mechanical gearbox would aid in maintenance time and costs. 
Netecke discloses a gearbox (Netecke: Paragraph [0040]: pseudo direct drive (PDD) motor having integral magnetic gearing) connected between a first rotor and a crankshaft. 
If would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the integral magnetic gearbox of Netecke in the invention of Chong between both the first rotor and the crankshaft as well as the second rotor and the crankshaft in order to allow for the crankshaft to operatively be rotated at a different speed than the rotor while, due to the lack of wear inherent to mechanical fatigue of a traditional gearbox, avoiding the maintenance issues of a mechanical gearbox that precipitated their original omission from the invention of Chong.
Regarding Claim 9, Chong and Netecke render obvious the hydraulic fracturing system of claim 8, wherein the power section (402) comprises a housing (404), and the first and second permanent magnet motors (first and second 250) are mounted to the housing (404).
Regarding Claim 10, Chong and Netecke render obvious the hydraulic fracturing system of claim 9, wherein: 
The first permanent magnet motor (first 408) comprises a first stator (first 256) and a first housing (first 255) positioned about the first rotor (first 258); 
The second permanent magnet motor (second 408) comprises a second stator (second 256) and a second housing (second 255) positioned about the second rotor (second 258); and 
Wherein the first housing (first 255) and second housing (second 255) are mechanically coupled to a third housing (260) positioned about the crankshaft (406).
Regarding Claim 11, Chong and Netecke render obvious the hydraulic fracturing system of claim 10, wherein the permanent magnet motor comprises a plurality of coil windings circumferentially arrayed about the stator and a plurality of magnets circumferentially arrayed about the rotor (Paragraph [0038]).
Regarding Claim 12, Chong and Netecke render obvious the hydraulic fracturing system of claim 8, comprising a variable frequency drive (Paragraph [0029]) configured to provide electrical energy to the first permanent magnet motor (first 408).
Regarding Claim 13, Chong and Netecke render obvious the hydraulic fracturing system of claim 8, further comprising a cooling system (Paragraph [0069]), the cooling system (Paragraph [0069]) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (first and second 250).
Regarding Claim 14, Chong and Netecke render obvious the hydraulic fracturing system of claim 8, but do not disclose wherein the well servicing pump (400) further comprises: 
A third permanent magnet motor, the third permanent magnet motor including a third rotor; 
20Wherein the third permanent magnet motor is positioned adjacent to and abutting the first permanent magnet motor (first 408); and 
Wherein the third rotor is mechanically coupled to the first rotor (first 258), the first gearbox and the crankshaft (406).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate attached motors, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 15, Chong discloses a well servicing pump (400) system comprising: 
A first permanent magnet motor (first 408), the first permanent magnet motor (first 408) including a first rotor (first 258); 
A second permanent magnet motor (second 408), the second permanent magnet motor (second 408) including a second rotor (second 258); 
A crankshaft (406); 
A fluid section, the fluid section including an inlet (224), a pressurization chamber (218), and an outlet (234), the inlet (224) and outlet (234) fluidly coupled to the pressurization chamber (218); and 
A plunger (222), the plunger (222) mechanically coupled to the crankshaft (406), the plunger (222) at least partially positioned within the pressurization chamber (218).
Chong does not disclose a first gearbox, the first gearbox operatively coupled between the first rotor (first 258) of the first permanent magnet motor (first 408) and the crankshaft (406) at a first end of the crankshaft (406); or
A second gearbox, the second gearbox operatively coupled between the second rotor (second 258) of the second permanent magnet motor (second 408) and the crankshaft (406) at a second end of the crankshaft (406), as the omission of a mechanical gearbox would aid in maintenance time and costs. 
Netecke discloses a gearbox (Netecke: Paragraph [0040]: pseudo direct drive (PDD) motor having integral magnetic gearing) connected between a first rotor and a crankshaft. 
If would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the integral magnetic gearbox of Netecke in the invention of Chong between both the first rotor and the crankshaft as well as the second rotor and the crankshaft in order to allow for the crankshaft to operatively be rotated at a different speed than the rotor while, due to the lack of wear inherent to mechanical fatigue of a traditional gearbox, avoiding the maintenance issues of a mechanical gearbox that precipitated their original omission from the invention of Chong. 
Regarding Claim 16, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, further comprising a power section (402) wherein the power section (402) comprises a housing (404), and the first and second permanent magnet motors (first and second 250) and first and second gearboxes are mounted to the housing (404).
Regarding Claim 17, Chong and Netecke render obvious the well servicing pump (400) system of claim 16, wherein: 
The first permanent magnet motor (first 408) comprises a first stator (first 256) and a first housing (first 255) positioned about the first rotor (first 258); 
The second permanent magnet motor (second 408) comprises a second stator (second 256) and a second housing (second 255) positioned about the second rotor (second 258); and 
Wherein the first housing (first 255) and second housing (second 255) are mechanically coupled to a third housing (260) positioned about the crankshaft (406) via the first and second gearboxes, respectively.
Regarding Claim 18, Chong and Netecke render obvious the well servicing pump (400) system of claim 17, wherein the permanent magnet motor comprises a plurality of coil windings circumferentially arrayed about the stator and a plurality of magnets circumferentially arrayed about the rotor (Paragraph [0038]).
Regarding Claim 19, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, comprising a variable frequency drive (Paragraph [0029]) configured to provide electrical energy to the first permanent magnet motor (first 408).
Regarding Claim 20, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, further comprising a cooling system (Paragraph [0069]), the cooling system (Paragraph [0069]) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (first and second 250).
Regarding Claim 21, Chong and Netecke render obvious the pump system of claim 15, but do not disclose wherein the well servicing pump (400) further comprises: 
A third permanent magnet motor, the third permanent magnet motor including a third rotor; 
20Wherein the third permanent magnet motor is positioned adjacent to and abutting the first permanent magnet motor (first 408); and 
Wherein the third rotor is mechanically coupled to the first rotor (first 258), the first gearbox and the crankshaft (406).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate attached motors, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
Regarding claims 9 and 15, the applicant argues that Netecke fails to teach a gearbox as claimed as the Magnomatics PDD motor is not a gearbox as the PDD motor is specifically marketed as a replacement for “where conventionally a motor and gearbox combination would be employed” and that the invention of Chong explicitly does not include a gearbox.
The examiner respectfully submits that while the PDD motor is indeed taught as a replacement for where a conventional motor and gearbox would be employed, this can be taken to mean that the PDD is simply an unconventional motor and magnetic gearbox arrangement in that it has no mechanical gears, while still performing the reduction function of a conventional, mechanical gearbox, albeit without actual mechanical interaction of gears and therefore the mechanical wear-and-tear issues that precipitated the exclusion of the otherwise desirable inclusion of a gearbox. Netecke therefore teaches that it is desirable to include such a PDD (and therefore a magnetic gearbox) in a motor arrangement in which a conventional (mechanical) gearbox would otherwise be excluded, explicitly or otherwise, such as in the invention of Chong. 
The applicant also argues that the output shaft of the PDD motor as described by Netecke is connected directly to the closest equivalent of the claimed crankshaft and not though a gearbox, and that the rotor is not mechanically connected in any way to the output shaft, and that there is no operative connection between rotor and output shaft as a PDD motor maintains an air gap therebetween.
The examiner respectfully submits that the applicant’s claim that the PDD motor as described by Netecke is connected directly to the closest equivalent of the claimed crankshaft and not though a gearbox, and that the rotor is not mechanically connected in any way to the output shaft and that there is no operative connection between rotor and output shaft as a PDD motor maintains an air gap therebetween is indeed correct, however the limitations of the gearbox only require that the gearbox be operatively coupled between a rotor and an output shaft, and neither requires nor restricts any physical coupling between the rotor, gearbox, and crankshaft. The applicants broad use of the term “gearbox” does not require that the gearbox be limited to a mechanical gearbox with mechanical gears. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679